Notice of Pre-AIA  or AIA  Status

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for implementing one or more interfaces that allow users of the computing system to at least one of add, edit, or delete rules in a set of one or more rules; in claim 22.
Because this  limitation(s) is  not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is  not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 
Claims 1,2,4,5,6,7,8,9,23,24 10, 11,13,14,15,16,17-20,21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 The previous rejection has been overcome.
 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 5-7 and 14-16 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

For computer-implemented functional claims, the determination of the sufficiency of the disclosure under § 112(a) requires an inquiry into whether the specification provides a disclosure of the computer and algorithm that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01(I).
The specification does not describe  the claim 5 and 14  “ applying the predictive  model to determine a set of follow-on healthcare providers”.   There is no discussion of how the computing system would provide  a prediction other than through a specific deterministic rule based as described in the specification at paragraph 60, and  it is not enough that one skilled in the art could theoretically write a program to achieve the claimed function. Rather the specification itself must explain how the claimed function is achieved. 

This rejection has been overcome. 
 
Claim Rejections - 35 USC § 101

Claim Rejections - 35 USC § 101 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1,2,7,8,9,23,24 10, 11,13,14, 17-20,21, 22   are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a laws of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed processing verifying medical coverage, which is a fundamental economic practice and therefore an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as per the following analysis: 

The abstract idea of claims 1,10,21 and 22  include the following steps:

Implementing one or more interfaces that allow users of the
computing system to at least one of add, edit, or delete rules in a set of one or more rules:

 receiving a verification of benefits (VoB) request that was submitted by a healthcare provider and that identifies a subscriber, the VoB request comprising a request for the computing system to verify that a health insurance policy of the subscriber is active; in response to receiving the VoB request:

determining whether a health insurance policy of the identified subscriber is active; and

providing a VoB response to the healthcare provider, the VoB response indicating whether the health insurance policy of the subscriber is active; and in response to determining that the health insurance policy of the identified subscriber is active:

identifying a communication channel that is specific to the subscriber, wherein identifying the communication channel that is specific to the subscriber comprises accessing a database that maps subscribers to communication channels associated with the subscribers; 

and in response to determining that the health insurance policy of the identified subscriber is
active and prior to the healthcare provider performing a healthcare action:

determining whether to send a subscriber alert to the subscriber, wherein the subscriber alert notifies the subscriber that the healthcare provider has been requested to perform the healthcare action for the subscriber in the future as of a time the healthcare provider submitted the VoB request, wherein determining whether to send the subscriber alert comprises utilizing, by the computing system, a rule
engine that applies the set of rules to determine whether to send the subscriber alert; and
based on a determination to send the subscriber alert:

sending the subscriber alert to the subscriber via  the communication channel that is specific to the subscriber, or instructing another computing system to send the subscriber alert to the subscriber via the communication channel that is specific to the subscriber.

wherein the subscribers comprise the subscriber, and the communication channel is one of a special-purpose application;

 1. Step 2A, Prong 1 (Alice Step 1)

The Guidance lists "fundamental economic principles or practices," "commercial or legal interactions,” and "managing personal behavior or relationships or interactions between people" as abstract.

Here, the claims fall within the groupings of certain methods of organizing human activity or commercial / legal interactions as the present claims do not claim or amount to significantly more than an abstract idea.
 
Particular attention was made to specific improvement in the capabilities of the computing devices versus computers/devices which are invoked merely as a tool." Enfish, LLCv. Microsoft Corp.,822 F.3d 1327,1336. See Elec. Power Grp., 830 F.3d at 1355 ("We have repeatedly held that such invocations
of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea."); Therefore, consistent with governing case law, the examiner finds the claims directed to an abstract idea under ALICE 2A.

Under that guidance, we first look to whether the claim recites:

(1) (see Memorandum Step 2A - Prong One) any judicial exceptions, including certain groupings
of abstract ideas (i.e., mathematical concepts, certain methods of organizing human interactions such as a fundamental economic practice, or mental processes); and

(2) (see Memorandum Step 2A - Prong Two) additional elements that integrate the judicial
exception into a practical application (see MPEP § 2106.05(a}-(c), (e}-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP§ 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the
industry, specified at a high level of generality, to the judicial exception.

Here, the instant claims are similar to those in the cited court decisions because they involve concepts relating to performance of transactions, concepts relating to managing transactions between people, as well as concepts relating to processes of comparing data that can be performed mentally. In particular,   the claim recites a data processing system receiving, analyzing, and outputting patient medical data, which merely automates a well-established method of organizing human activity. 

These steps are mental processes — i.e., steps involving observation, evaluation, and/or judgment that could be “performed in the human mind, or by a human using pen and paper” — and accordingly fall within the realm of abstract ideas. While the limitations of sending or not to send  information to the patient and receiving information from  the patient represent pre or post solution activity.
 
The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept,i.e., integrated into a practical application.

Here, the claims include components beyond the abstract idea including a computer system and a patient device and or mobile phone  for receiving and sending messages. 

The examiner finds no indication in the specification that the operations recited in the claims invoke any inventive programming that require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. That is, there is nothing in the specification to support that the limitations improve the functioning of the computer or the consumer device, or make each  operate more efficiently, or solve any technological problem Process as steps of receiving, storing, analyzing, transmitting, and displaying data are all generic. Collectively, they mimic human thought processes of observation, evaluation, judgment, and opinion, where the data interpretation is perceptible only in the human mind.  Moreover, the decision algorithm database is also a generic component.
In sum, these additional elements, individually and in combination, do not suffice to integrate the recited judicial exceptions into a practical application. Instead, they merely recite using  a computer as a tool to perform an abstract idea which does not integrate a judicial exception into a practical application.

3. Step 2B (Alice Step 2)

As discussed above, the additional elements in claim 1 that are not either part of a method of organizing human activity or mental processes, include the computer  system and its various components. 
 	Whether the claim provides an inventive concept when claimed with these  additional elements  one can look to see if a   generic computer system performs the generic generic functions. 
Here, the examiner maintains that receiving, analyzing, and outputting data are generic.  
Here the  additional element or combination of elements do not add a specific limitation or combination of limitations that are not well-understood, are not routine, are not conventional activity in the field. Thus, there is no indication that an inventive concept may is present. Evidence of the conventionality of the technology claimed in the instant invention includes the technology of US Patent publications 20060047539 teaching rules engines  20130124223 teaching verification engines  and 20140297304 teaching verification engines, 20040064343, teaching  computerized system that establishes connectivity between interested parties in the health care industry for the administration of health care services, between insurers and participants, such as providers, patients, and employers, 20130006655 teaching machine learning   healthcare fraud management system   configured to select rules, from the multiple rules, based on information associated with the claim, information associated with the provider or the beneficiary, and the other healthcare fraud information. The healthcare fraud management system is also configured to process the healthcare claim using the selected rules to generate a fraud score, and output, prior to payment of the healthcare claim, information regarding the fraud score to a clearinghouse or a claims processor to assist the clearinghouse or the claims processor in determining whether to accept, deny, or review the healthcare claim.

The  Examiner cites to MPEP § 2106.05(d)(II) and states that “[m]ere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer
components, cannot provide an inventive concept - rendering the claim patent ineligible.” Id. at 31. Moreover, the Specification demonstrates that these additional elements in the claim are conventional computer components arranged in a conventional manner, see paragraph [0121].

The rejections of dependent limitations 2-4, 8,9  and the corresponding system claims 23-34 are maintained for the reasons of record. 
 
  As discussed above, claim 1 comprises the abstract idea and elements additional to the abstract idea. The additional elements in claim 1 that are not either part of a method of organizing human activity or mental processes include (1) a data processing computer system and its various components; (2)
“instructions” in the memory to cause the computer processor to execute the rules based predictive method; (3) the step of configuring the processor to implement the various components of the decision  system; (4) a plurality of different source computing systems from which patient and/or physician rules and history  are received.  
 The additional  limitations of the above dependent claims further describe the  abstract idea.  The claims however include  no additional elements are beyond the abstract idea.  Therefor the claims can be rejected based on the same set of reasoning of claim 1. That is , the additional elements of the dependent claims, whether considered individually or as part of an ordered combination, (1) also recite an abstract method of organizing human activity and/or mental processes, (2) do not integrate the abstract idea into   practical application, and (3) do not amount to significantly more than the abstract idea, for reasons similar to those discussed above with respect to claim 1.  

 
Claims 4-6 and 15-17 would be allowable if written into independent form as an ordered combination, the limitations recite no more than when they are considered individually. They recite result-oriented functions rather than technical improvements to computers or technology.

Response to Arguments

 The applicant argues that  “in response to determining that the health insurance policy of the
subscriber is active and prior to the healthcare provider performing a healthcare action:
determining ... whether to send a subscriber alert to the subscriber” as recited in claim 1 reflects
an improvement in the functioning of devices and networks carrying network traffic. The examiner disagrees as the applicant is conflating the reason for sending the message with the means for sending the message. The functioning of the computer is not improved within the scope of the representative claim. 

  The applicant also argues that an alert renders the claims patent eligible. The examiner disagrees as the scope of an alert includes a email. 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753. The examiner can normally be reached Monday - Thursday 10AM-8PM PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 	/RICHARD C WEISBERGER/               Primary Examiner, Art Unit 3698